Exhibit 10.12




KEURIG DR PEPPER INC.
SEVERANCE PAY PLAN
FOR EXECUTIVES
AND SUMMARY PLAN DESCRIPTION
(Effective as of January 1, 2020)
ARTICLE I.
PURPOSE
Keurig Dr Pepper Inc. (the “Company”) hereby establishes and adopts this Keurig
Dr Pepper Inc. Severance Pay Plan for Executives and Summary Plan Description
(the “Plan”), effective as of January 1, 2020 (the “Effective Date”) to provide
financial benefits to eligible Participants who lose their positions with the
Company involuntarily under severance‑qualifying conditions. This Plan replaces
any and all severance pay plans, policies, practices, arrangements or programs,
written or unwritten, that the Company or a Related Employer, or any predecessor
employer of the Company or Related Employer may have had in effect for eligible
Participants from time to time prior to the Effective Date; any eligible
Participant whose employment is terminated on or after the Effective Date shall
not be entitled to any severance benefits other than those set forth herein.
Notwithstanding the foregoing, nothing in the Plan shall adversely affect the
rights an employee may have to severance payments under any written agreement
executed between the Company or Related Employer and such employee, including,
without limitation, any restrictive covenant agreement between the Company or a
Related Employer and such employee.
The Plan is an unfunded welfare benefit plan for purposes of ERISA, a severance
pay plan within the meaning of 29 C.F.R. § 2510.3-2(b) and an involuntary
separation pay plan under Treasury Regulation Section 1.409A-1(b)(9)(iii). This
document describes the Plan and serves as both the plan document and summary
plan description under ERISA
ARTICLE II.
DEFINITIONS
The words used in the Plan shall have the respective meanings set forth below.
Except as otherwise indicated by the context, the definition of any term herein
in the singular shall also include the plural, and vice versa.
2.1    “Administrative Committee” means the Administrative Committee appointed
by the Remuneration and Nomination Committee of the Board of Directors of Keurig
Dr Pepper Inc., as such committee may be constituted from time to time.
2.2    “Appeals Administrator” means the Chief Legal Officer and General
Counsel, or his or her delegate.
2.3    “Base Salary” means is the Participant’s base rate of pay without taking
into consideration bonuses, overtime pay, shift differential pay, incentive pay,
car allowance or benefits, fringe benefits or other Participant benefits or
extraordinary compensation. The Base Salary of the Participant’s current
position as of the Participant’s Notification Date will remain unchanged. Any


KDP Severance Pay Plan for Executives & SPD    





--------------------------------------------------------------------------------




performance or merit reviews that are pending or in process shall not affect the
amount of any Participant’s base salary or severance benefits.
2.4    “Board” means the Board of Directors of the Company.
2.5    “Bonus Plan” means the annual cash bonus plan of the Company, as such
plan is in effect from time to time, as amended from time to time.
2.6    “Cause” means:
(a)    the Participant’s intentional and continued failure substantially to
perform his duties (other than as a result of total or partial incapacity due to
physical or mental illness or as a result of termination) which failure
continues for more than thirty (30) days after receipt by the Participant of
written notice setting forth the facts and circumstances identified by the
Company as constituting adequate grounds for termination under this clause (A),
(b)    any intentional act or omission by the Participant constituting fraud or
other serious malfeasance which in any such case is materially injurious to the
financial condition of the Company and/or its Subsidiaries or materially
injurious to the business reputation of the Company or any of its Subsidiaries,
(c)    the Participant’s indictment for a felony or the substantial equivalent
thereof under the laws of the United States, any state or political subdivision
thereof or any other jurisdiction in which the Company conducts business,
(d)    the Participant’s breach of the provisions of any restrictive covenant or
confidentiality agreement, or
(e)    conduct, actions, or performance that violates the Company’s Code of
Conduct, Employee Handbook, or any other Company policy or rule.
2.7    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
2.8    “Company” means Keurig Dr Pepper Inc. and its successors and assigns.
2.9    “Comparable Position” means a position with any Employer which offers a
Participant generally comparable base salary and incentive compensation, as
determined in the sole discretion of the Plan Administrator, provided that
either (a) it is located no more than 50 miles from the Participant’s former
position, or (b) for a Participant working in a highly dense metropolitan area
(as determined by the Plan Administrator), it does not cause a significant
detrimental impact to the Participant’s commute, as determined in the sole
discretion of the Plan Administrator. For the avoidance of doubt, neither
(i) differences in a Participant’s shift, hours, reporting relationships or
duties nor (ii) differences in a Participant’s compensation or benefits that are
generally applicable to similarly situated individuals will cause a position to
fail to qualify as a Comparable Position for purposes of the Plan.


KDP Severance Pay Plan for Executives & SPD    -2-





--------------------------------------------------------------------------------




2.10    “Eligible Employee” means an employee who is eligible to participate in
this Plan, as set forth in Article III below. The term “Eligible Employee” shall
not include any employee who is designated as “hourly” by the Company on its
payroll, personnel and/or benefits system.
2.11    “Employer” means the Company and any Related Employer that has adopted
this Plan in accordance with Article VI that employs an Eligible Employee.
2.12    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
2.13    “Human Resources Department” means the Chief Human Resources Officer of
the Company or his or her delegate(s).
2.14    “Involuntary Termination” means the termination of employment, at the
discretion of the Company, of an Eligible Employee if:
(a)    The Eligible Employee’s employment is terminated as a result of a
divestiture, plant closing, reorganization, redundancy resulting from an
acquisition/merger, phase-out of business operations, layoff or reduction in
force, as determined by the Company in its sole discretion;
(b)    The Eligible Employee declines an offer for a position that is not a
Comparable Position and the failure to accept such offer results in a
termination of employment; or
(c)    The Eligible Employee’s employment is terminated by the Company for any
reason other than (i) Cause, or (ii) as described in Section 2.14(a) or (b)
above, as determined by the Company in its sole discretion.


2.15    “Notification Date” means the date an Eligible Employee is properly
notified in writing that he or she may be eligible to become a Participant in
the Plan and the Eligible Employee receives a copy of his or her Severance
Agreement.
2.16    “Participant” means an Eligible Employee of an Employer who has been
designated as a Participant as described in Article III.
2.17    “Plan” means the Keurig Dr Pepper Inc. Severance Pay Plan for Executives
and Summary Plan Description.
2.18    “Plan Administrator” means the Administrative Committee.
2.19    “Qualifying Termination” has the meaning set forth in Section 4.2.
2.20    “Related Employer” means any Subsidiary and any other trade or business
that, together with the Company would be deemed to be a “single employer” within
the meaning of subsection (b) or (c) of Section 414 of the Code.


KDP Severance Pay Plan for Executives & SPD    -3-





--------------------------------------------------------------------------------




2.21    “Release” means a waiver and release of all claims related to a
Participant’s employment and separation from employment, in such form as the
Company may require, which may include, in addition to any and all waiver and
release requirements set forth therein, certain affirmative agreements by the
Participant, as required by the Company. Such agreement provisions may, in
addition to the waiver and release of all claims as described above, also
include, but shall not be limited to, the Participant’s consent to abide by
stated confidentiality requirements relating to the Participant’s employment and
separation from employment, to cooperate with the Company regarding certain
legal matters with respect to which the Participant has knowledge, and to comply
with certain restrictive covenants, including a nondisparagement covenant.
2.22    “Separation from Service” means a termination of services provided by an
eligible Participant to the Company or a Subsidiary whether voluntarily or
involuntarily, as determined by the Plan Administrator in accordance with Treas.
Reg. §1.409A-1(h).
2.23    “Severance Agreement” means the individual written notice or agreement
received by an Eligible Employee indicating his or her eligibility for Severance
Benefits, setting forth his or her Termination Date (and any transition period
to the extent applicable) and prescribing other terms and conditions of his or
her participation in the Plan. By this reference, the Severance Agreement is
incorporated herein. To the extent there is any conflict between the Severance
Agreement and the Plan, the Plan shall control. An Eligible Employee may receive
his or her Severance Agreement in one or more counterparts, which may include,
in the Plan Administrator’s discretion, a written notice of termination
initially delivered to the Eligible Employee followed by a written severance or
transition agreement.
2.24    “Severance Benefit” means an amount equal to (i) the Participant’s Base
Salary, multiplied by the Participant’s Severance Multiplier, plus (ii) the
Participant’s Target Bonus. Severance Benefits will be subject to statutory
deductions, including withholding. Notwithstanding the foregoing, Severance
Benefits shall be reduced by any termination notice pay that a Participant may
be eligible to receive under the federal Worker Adjustment Retraining and
Notification Act (WARN) or any applicable state or local plant closing laws or
laws requiring severance pay or benefits. The Severance Benefit shall also be
subject to offset in accordance with Section 4.7 below.
2.25    “Severance Multiplier” means (i) 1.5x for any Participant who is a
member of the executive leadership team (as determined by the Plan Administrator
in its sole discretion) and (ii) 1.0x for any Participant who is a Senior Vice
President.
2.26    “Specified Employee” means an eligible Participant who meets the
definition of “specified employee,” as defined in the regulations issued under
Section 409A of the Code and using the identification methodology selected by
the Plan Administrator from time to time in accordance with Treas. Reg.
§1.409A-1(i).
2.27    “Subsidiary” means any entity in which the Company, directly or
indirectly, holds a majority of the voting power or profits or capital interest
of such entity.


KDP Severance Pay Plan for Executives & SPD    -4-





--------------------------------------------------------------------------------




2.28    “Target Bonus” means the Participant’s target bonus opportunity under
the Company’s applicable Bonus Plan in effect, if any, for the Company’s fiscal
year during which the Termination Date occurs.
2.29    “Termination Date” means a Participant’s last date of employment with
the Company as set forth in his or her Severance Agreement. The Company reserves
the right, in its sole discretion, to accelerate or delay the Termination Date,
notwithstanding the fact that the Company may have previously communicated to
the Participant in writing an earlier or later Termination Date.

ARTICLE III.
ELIGIBILITY
3.1    An “Eligible Employee” shall be an employee of an Employer who is
designated in writing as eligible by the Company and who:
(a)    Is on the active payroll of an Employer;
(b)    Is classified as a regular, full-time executive and designated as a
member of the executive leadership team or as a Senior Vice President of an
Employer;
(c)    Is not classified under the normal worker classification procedures of
the Company as an independent contractor, leased employee or temporary employee
or seasonal worker;
(d)    Is not otherwise covered by a (i) written employment agreement (unless
such agreement specifically provides for severance benefits to be paid under
this Plan) (ii) another Company-sponsored severance plan, program or policy, or
(iii) collective bargaining agreement (unless otherwise provided in the
collective bargaining agreement);
(e)    Has not waived participation in the Plan, and
(f)    Has as of his or her Notification Date, satisfied the Qualifying
Conditions set forth in Section 4.1 below.
3.2    Any recommendation for Participant eligibility must be approved by the
applicable Human Resources Department and the relevant Senior Vice President for
the business function or department in which the individual is employed. The
Plan Administrator shall have the sole discretion to determine whether an
Eligible Employee satisfies the eligibility requirements to be a Participant.
3.3    Any Participant in this Plan designated to receive Severance Benefits
hereunder shall specifically waive his or her rights to participate in any other
severance arrangement of any Employer, and shall not be entitled to benefits
under any other arrangement or plan of any Employer in the event of his or her
Involuntary Termination if such benefits provide for a duplication of severance
benefits, as calculated under this Plan and as determined by the Plan
Administrator in its sole discretion.


KDP Severance Pay Plan for Executives & SPD    -5-





--------------------------------------------------------------------------------





ARTICLE IV.
SEVERANCE BENEFITS
4.1    Qualifying Conditions. Subject to the Disqualifying Conditions set forth
below in Section 4.3, a Participant will be eligible to receive Severance
Benefits pursuant to this Plan if the Participant has an Involuntary Termination
that is a Qualifying Termination (determined in accordance with Section 4.2
below).
4.2    Qualifying Terminations. A Participant will be eligible for Severance
Benefits under the Plan only if:
(a)    The Participant is terminated as a result of an Involuntary Termination
and such termination constitutes a Separation from Service,
(b)    The Participant complies with all the conditions set forth in this Plan
and the Severance Agreement, and the Participant timely executes and does not
later revoke the Release, as described in Article XVI; and
(c)    None of the Disqualifying Conditions set forth in Section 4.3 below
apply.
4.3    Disqualifying Conditions. A Participant shall have a “Disqualifying
Condition” and shall not be eligible for Severance Benefits under the Plan if
any of the following apply:
(a)    The Participant is terminated by an Employer for Cause;
(b)    The Participant dies, resigns, abandons his or her job, fails to timely
return from an approved leave of absence, or initiates termination on any
similar basis;
(c)    The Participant’s employment with his or her Employer is terminated, but
the Participant accepts employment with a successor employer where all of the
following conditions are present: (i) the successor employer acquired from the
Company substantially all of the assets or stock of a subsidiary, division,
business unit, or other identifiable part of the Company’s business (the
“Acquired Unit”), (ii) immediately prior to such acquisition, the Participant
was employed by the Acquired Unit, and (iii) the loss of the Participant’s
employment with his or her Employer was in connection with such acquisition of
the Acquired Unit by the successor;
(d)    A Participant who, in connection with an Involuntary Termination, is
offered and declines a Comparable Position with the Company, a Related Employer,
any affiliate of the Company or a successor to all or part of the Company’s
business (including as part of an outsourcing arrangement);
(e)    The Participant fails to satisfy all transition assistance requests of
the Company to the Company’s satisfaction;
(f)    The Participant voluntarily resigns from employment with his or her
Employer;


KDP Severance Pay Plan for Executives & SPD    -6-





--------------------------------------------------------------------------------




(g)    The Participant does not sign and return a Release within the time period
prescribed in the Severance Agreement or revokes the Release within the
applicable seven-day revocation period; or
(h)    The Company terminates the Plan.
4.4    Payment of Severance Benefits. Any Severance Benefits shall be paid by
the Company to the Participant in substantially equal installments in accordance
with the Company’s normal payroll practices, beginning on the next normal
payroll cycle after the later of (a) the Participant’s Termination Date and (b)
the expiration of the time period that the Participant has to execute and return
the Release (including any revocation period), provided, however, if such time
period for execution and revocation of the Release begins in one taxable year
and ends in a second taxable year, no payments shall be made under the first
payroll period in the second taxable year.
4.5    Employee Benefits. The Participant’s coverage under any Company employee
benefit plans (including, without limitation, as applicable, the group health
plan, dental plan, vision plan, medical flexible spending account, Health
Savings Account, short term disability, long term disability, savings incentive
plan, stock equity plan, pension plan, accidental death and dismemberment
insurance, optional life insurance and dependent life insurance) shall be
governed by the terms of such plans, including any provisions in such plans
regarding Consolidated Omnibus Budget Reconciliation Act (COBRA) benefits or
conversion coverage. If the Participant is an eligible participant in any
qualified or nonqualified retirement plan or any equity compensation plan or any
other incentive, deferred compensation or retirement plan, the Participant’s
rights upon termination of employment shall be as set forth in such plans.
Vacation or paid time off benefits, if any, will be paid in accordance with the
Company’s vacation or paid time off policies in effect on the Termination Date.
4.6    Outplacement. The Company will provide outplacement services such as, by
way of example, resumé development, job search assistance and skills training.
The actual amount and type of outplacement services depends on the circumstances
of termination of the Participant and the grade of the Participant’s current
position as of the Participant’s Notification Date as determined by the Plan
Administrator. The specific outplacement services offered to each Participant
shall be determined by the Company’s agreement with the outplacement services
provider in effect as of the Participant’s Termination Date and may vary from
region to region. Outplacement services shall cease at the earlier of when the
Participant accepts an offer of employment or as specified in the Participant’s
Severance Agreement.
4.7    Company Property. The Participant agrees to return to the Company, on or
before the close of business on the Termination Date, any and all of the
Company’s property (including, but not limited to, sales materials, documents or
other company records, access cards, keys, calling cards, mobile phones,
beepers, pagers, credit cards, Concur cards, computers, fax machines, copy
machines, Blackberries or personal digital assistants, or any other equipment)
that the Participant has or may have in his/her possession or control, except as
expressly permitted in writing by an authorized officer of the Company. If the
Participant does not return any items of the Company’s property in his/her
possession or control by said date, then the Company may, in addition to any
rights and remedies it may have under this Plan or the Severance Agreement or
otherwise, withhold


KDP Severance Pay Plan for Executives & SPD    -7-





--------------------------------------------------------------------------------




any and all payments to be made to the Participant hereunder. The Participant
further agrees to submit expense reports for all outstanding balances owing or
due on any Company credit accounts on or before the close of business on the
Termination Date whenever possible, and in any event no later than thirty (30)
days following the Termination Date. The Participant’s Severance Benefits will
be offset by any personal and undocumented business expenses appearing on any
such Company credit accounts.
4.8    Eligible Employees on Leave of Absence.
(a)    An Eligible Employee on a Company-approved leave of absence, including
short term disability leave, long term disability leave, Family and Medical
Leave, or other approved paid or unpaid leaves of absence, are not eligible for
Severance Benefits while on such leave of absence.
(b)    An Eligible Employee returning from short-term disability leave,
regardless of duration, or an approved leave of absence of less than six months’
duration shall become eligible for Severance Benefits upon return to active
status if:
(i)    The Eligible Employee would have otherwise been eligible for Severance
Benefits; or
(ii)    The Eligible Employee timely returns to work and the Eligible Employee
is not able to resume the position he or she had before the short-term
disability leave or approved leave of absence and no Comparable Position is
offered to the Eligible Employee upon his or her return to work.
(c)    An Eligible Employee on a leave of absence of more than six months’
duration is not eligible for Severance Benefits under any circumstances. This
does not apply to a Participant on Worker’s Compensation leave, which shall be
governed by the applicable Worker’s Compensation law.
(d)    Notwithstanding anything to the contrary herein, any Eligible Employee
who is a member of a “uniformed service” shall be granted such rights as
required under applicable provisions of the Uniformed Services Employment and
Reemployment Rights Act (USERRA), and if such Eligible Employee returns to work
at the conclusion of such uniformed service (as required under USERRA), he or
she may again be eligible for Severance Benefits upon his or her subsequent
Involuntary Termination (if any).
4.9    Rehired Employees.
(a)    If a Participant is receiving Severance Benefits pursuant to this Plan,
and is rehired by an Employer, such Participant’s entitlement to any further
Severance Benefits shall cease immediately, unless the Plan Administrator, in
its sole and absolute discretion, determines that the relationship between the
former employee and the Employer for whom services are being provided
constitutes a non-employee consulting relationship and that continued payment of
such Severance Benefits is permitted by applicable law without


KDP Severance Pay Plan for Executives & SPD    -8-





--------------------------------------------------------------------------------




adverse consequences to such Employer or the eligible Participant, including,
without limitation, under Code Section 409A, as determined by the Plan
Administrator in its sole and absolute discretion.
(b)    No prior service will be credited if a Participant is rehired by an
Employer after the Participant receives payment of Severance Benefits for the
purpose of this Plan or any future severance plans or agreements the Participant
may be eligible for while employed by an Employer.
4.10    Termination for Cause. If the Company discovers information that would
have constituted grounds for the Participant’s termination for Cause at any time
after the Participant’s Notification Date, the Company’s obligation to make
payments or provide Severance Benefits shall terminate immediately and
permanently effective on the date of discovery of the information.
Alternatively, as permitted by applicable law, if the Participant has already
received all or a portion of the Severance Benefits, the Participant agrees to
reimburse the Company all but $500.00 of the Severance Benefits the Participant
received within seven days of the Company’s request, and the Participant further
agrees that the $500.00 is adequate consideration in support of the Release.
4.11    At-Will Employment. Nothing contained in this Plan is intended to alter
the fact that employment with the Company is at-will. The Company reserves the
right to terminate the employment of an Eligible Employee or Participant at any
time, with or without cause, and with or without notice, in its sole discretion.
4.12    Non-Alienation. A Participant, former Participant or beneficiary may not
pledge, hypothecate, anticipate or in any way create a lien upon any Severance
Benefits payable under this Plan, and no Severance Benefits payable hereunder
shall be assignable in anticipation of payment either by voluntary or
involuntary acts or by operation of law.
4.13    Code Section 409A.
(a)    This Plan is intended to comply with or be exempt from Code Section 409A
and any ambiguous provisions shall be construed in a manner that is compliant
with or exempt from the application of Code Section 409A. The Severance Benefits
payable pursuant to this Plan are intended to meet the involuntary separation
from service pay exclusion under Code Section 409A, and no amounts shall be paid
after the last day of the second calendar year following the year in which the
Involuntary Termination occurs. No Participant shall have any right to specify
the calendar year during which any payment hereunder shall be made.
(b)    Outplacement may not be provided beyond the last day of the second
taxable year following the taxable year in which the Participant’s Termination
Date occurs.
(c)    All reimbursements and in-kind benefits (other than outplacement)
provided pursuant to this Plan shall be made in accordance with Treasury
Regulation Section 1.409A-3(i)(l)(iv) such that any reimbursements or in-kind
benefits shall be deemed payable at a specified time or on a fixed schedule
relative to a permissible payment event. Specifically,


KDP Severance Pay Plan for Executives & SPD    -9-





--------------------------------------------------------------------------------




(i) the amounts reimbursed and in-kind benefits provided under this Plan during
a Participant’s taxable year may not affect the amounts reimbursed or in-kind
benefits provided in any other taxable year (except with respect to health,
dental, and vision benefits), (ii) the reimbursement of an eligible expense
shall be made on or before the last day of a Participant’s taxable year
following the taxable year in which the expense was incurred, and (iii) the
right to reimbursement or an in-kind benefit is not subject to liquidation or
exchange for another benefit.
(d)    If the Company determines that a Participant is a Specified Employee as
of his or her Termination Date, distributions or benefits that are deferred
compensation subject to Code Section 409A shall be made under this Plan on the
later of: (1) the date that such distribution or benefit is to be provided under
this Plan and (2) the earlier of (x) the date that is six months and two days
after such Participant’s Termination Date or (y) the date of such Participant’s
death. In addition, in the event of a payment delayed under this Section, the
Company agrees to pay to the Participant as of the date it makes the delayed
payment, simple interest on such delayed amount at the applicable Federal rate
provided for in Code Section 7872(f)(2)(A), based on the number of days the
payment was delayed.
ARTICLE V.
AMENDMENT OR TERMINATION
To the maximum extent permitted by applicable law, no Eligible Employee or
Participant shall have a vested entitlement to any unpaid Severance Benefits.
The Company, through action of its Board of Directors, may at any time terminate
or amend the Plan in its sole discretion with respect to any and all
Participants and Eligible Employees for any reason, including altering, reducing
or eliminating benefits to be paid to Eligible Employees who have not yet
experienced a Termination Date and benefits to Eligible Employees who have
already experienced a Termination Date, on a case-by-case basis or more
generally without notice. The provisions of the Plan in effect at the time of
the Eligible Employees’ Termination Date shall control any Severance Benefits to
be paid to such Eligible Employee, unless modified by the Company or otherwise
specified in the Plan. Any successor to all or any portion of the business of
the Company may, with the consent of the Company, continue the Plan. Such
successor shall succeed to all the rights, powers and duties of the Company. The
employment of any Eligible Employee who remains an employee of the successor
shall not be deemed to have been terminated or severed for purposes of this
Plan.
ARTICLE VI.
ADOPTION OF THE PLAN BY RELATED EMPLOYERS
The Plan may be adopted by any Related Employer if the Committee or its delegate
approves such adoption. Upon such adoption, the provisions of the Plan shall be
fully applicable to the Eligible Employees of that Related Employer. At any time
that a Related Employer ceases to qualify as a Related Employer, it shall no
longer be eligible to participate hereunder and any Eligible Employees in its
employ shall no longer be eligible to receive benefits under the Plan. Exhibit A
hereto, as may be amended from time to time by the Plan Administrator, sets
forth a list of Related Employers that have adopted the Plan.




KDP Severance Pay Plan for Executives & SPD    -10-





--------------------------------------------------------------------------------




ARTICLE VII.
GOVERNING LAW


To the extent not preempted by ERISA, the terms and provisions of this Plan and
Release shall be governed by and construed in accordance with the laws of the
STATE OF TEXAS, exclusive of any conflict of law provisions, and the venue for
all purposes of this Plan and Release shall be in a court of competent
jurisdiction sitting in COLLIN COUNTY, TEXAS or the applicable federal district
or appellate court having jurisdiction over actions filed in such county and
state. If a provision of the Plan is found, held or deemed by the Plan
Administrator or a court of competent jurisdiction to be void, unlawful or
unenforceable under applicable statute or other controlling law, the provision
shall be severed from the Plan and the remainder of the Plan shall continue in
full force and effect.
ARTICLE VIII.
PLAN ADMINISTRATION AND LIMITATION OF LIABILITY
The Plan Administrator shall be the Administrative Committee, or such person (or
persons) as the Board (or a committee of the Board) shall designate from time to
time. The Plan Administrator shall have all powers necessary to determine, in
its sole discretion, all questions concerning the administration of the Plan,
including questions of eligibility and the amount and duration of any Severance
Benefits payable hereunder. In addition, the Plan Administrator shall have full
authority to interpret and apply the provisions of the Plan, including authority
to correct any defects or omissions or to reconcile any inconsistencies herein.
Severance Benefits shall be paid only if the Plan Administrator decides in its
sole discretion that the applicant is entitled to them. The Plan Administrator
has sole and complete discretion to determine eligibility for, and Severance
Benefits to be received pursuant to, the Plan on a case-by-case basis. An
obligation of the Plan to provide Severance Benefits to an Eligible Employee
arises only when a written offer of Severance Benefits has been communicated by
the Plan Administrator to an Eligible Employee. The Plan Administrator may make
such rules and regulations for the administration of the Plan as it deems
necessary or desirable. The Plan Administrator may delegate some or all of its
powers and responsibilities under the Plan either to one or more officers of the
Company. Any determination by the Plan Administrator and any action taken
thereon shall be final, conclusive and binding on all persons, and shall be
given the maximum deference permitted by law. All expenses and liabilities that
the Plan Administrator or its delegate incur in connection with the
administration of the Plan shall be borne by the Company or its successor.
Neither the Plan Administrator, any member of the Board nor any officer or
employee of the Company acting on behalf of the Plan Administrator, shall be
personally liable for any action, determination, or interpretation taken or made
in good faith with respect to the Plan, and the Plan Administrator, all members
of the Board, each officer of the Company, and each employee of the Company
acting on behalf of the Plan Administrator shall, to the extent permitted by
law, be fully indemnified and protected by the Company in respect of any such
action, determination, or interpretation to the fullest extent provided by law.






KDP Severance Pay Plan for Executives & SPD    -11-





--------------------------------------------------------------------------------




ARTICLE IX.
VALIDITY AND SEVERABILITY


The invalidity or unenforceability of any provision of the Plan shall not affect
the validity or enforceability of any other provision of the Plan, which shall
remain in full force and effect, and any prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
ARTICLE X.
NO OTHER PLANS; REPRESENTATIONS CONTRARY TO THE PLAN
This Plan supersedes any and all other severance plans, programs or practices
otherwise applicable to the Participant, including, without limitation, the Dr
Pepper Snapple Group, Inc. Severance Pay Plan for Executives (BB0-BB3) and
Summary Plan Description. No verbal or written representations contrary to the
terms of the Plan and its written amendments shall be binding upon the Plan, the
Plan Administrator or the Company.
ARTICLE XI.
CLAIMS PROCEDURE
11.1    Initial Claim for Benefits. Generally, an obligation of the Plan to
provide Severance Benefits to an Eligible Employee arises only when a written
offer of Severance Benefits has been communicated by the Plan Administrator to
the Eligible Employee. An Eligible Employee not receiving Severance Benefits who
believes that he is eligible for such benefits, or a Participant disputing the
amount of Severance Benefits, or any such Eligible Employee’s or Participant’s
authorized representative (the “Claimant”) may request in writing that his or
her claim be reviewed by the Plan Administrator. All such claims for benefits
shall be submitted to the Plan Administrator within sixty (60) days after the
Claimant’s Termination Date. The review of all claims for benefits shall be
governed by the following rules:
(a)    Time Limits on Decision. Unless special circumstances exist, a Claimant
who has filed a claim shall be informed of the decision on the claim within
ninety (90) days of the Plan Administrator’s receipt of the written claim. This
period may be extended by an additional ninety (90) days if special
circumstances require an extension of time, provided the Claimant is notified of
the extension within the initial ninety (90)-day period. The extension notice
shall indicate:
(i)    The special circumstances requiring the extension of time; and
(ii)    The date, no later than one hundred eighty (180) days after receipt of
the written claim, by which the Claimant can expect to receive a decision.
(b)    Content of Denial Notice. If a claim for benefits is partially or wholly
denied, the Claimant shall receive a written notice that:
(i)    States the specific reason or reasons for the denial;


KDP Severance Pay Plan for Executives & SPD    -12-





--------------------------------------------------------------------------------




(ii)    Refers to the specific Plan provisions on which the denial is based;
(iii)    Describes and explains the need for any additional material or
information that the Claimant must supply in order to perfect the claim; and
(iv)    Describes the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the Claimant’s right to bring a civil
action under ERISA Section 502(a) following an adverse benefit determination
review.
11.2    Appeal of a Denied Claim. If the Claimant’s claim is denied in whole or
in part and he or she wants to submit a request for a review of the denied
claim, the following rules apply:
(a)    Review of Denied Claim. If a Claimant wants his or her denied claim to be
reconsidered, the Claimant shall send a written request for a review of the
claim denial to the Appeals Administrator no later than sixty (60) days after
the date on which he or she receives written notification of the denial. The
Claimant may include any written comments, documents, records or other
information relating to the claim for benefits. The Claimant shall be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relating to the claim for benefits. The
Appeals Administrator’s review shall take into account all comments, documents,
records and other information submitted by the Claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.
(b)    Decision on Review. The Appeals Administrator shall review the denied
claim and provide a written decision within sixty (60) days of the date the
Appeals Administrator receives the Claimant’s written request for review. This
period may be extended by an additional sixty (60) days if special circumstances
require an extension of time, provided the Claimant is notified of the extension
within the initial sixty (60)-day period. The extension notice shall indicate:
(i)    The special circumstances requiring the extension of time; and
(ii)    The date, no later than one hundred twenty (120) days after receipt of
the written request for review, by which the Claimant can expect to receive a
decision.
(c)    Content of Denial Notice. If a claim for benefits is partially or wholly
denied on appeal, the Claimant shall receive a written notice that:
(i)    States the specific reason or reasons for denial;
(ii)    Refers to the specific Plan provisions on which the denial is based;
(iii)    Includes a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the claim; and


KDP Severance Pay Plan for Executives & SPD    -13-





--------------------------------------------------------------------------------




(iv)    Includes a statement of the right to bring a civil action under ERISA
Section 502(a).
11.3    Limitations on Legal Actions. CLAIMANTS MUST FOLLOW THE CLAIMS
PROCEDURES DESCRIBED IN THIS ARTICLE XI BEFORE TAKING ACTION IN ANY OTHER FORUM
REGARDING A CLAIM FOR BENEFITS UNDER THE PLAN. FURTHERMORE, ANY SUCH LAWSUIT OR
OTHER ACTION IN ANY FORUM INITIATED BY A CLAIMANT UNDER THE PLAN MUST BE BROUGHT
BY THE CLAIMANT WITHIN ONE YEAR OF A FINAL DETERMINATION ON THE CLAIM FOR
BENEFITS UNDER THESE CLAIMS PROCEDURES. IF A CIVIL ACTION IS NOT FILED WITHIN
THIS PERIOD, THE CLAIMANT’S BENEFIT CLAIM SHALL BE DEEMED PERMANENTLY WAIVED AND
ABANDONED, AND THE CLAIMANT SHALL BE PRECLUDED FROM REASSERTING IT.
ARTICLE XII.
FUNDING
The Plan is funded through the general assets of the Company and all payments of
Severance Benefits with respect to a particular Participant shall be paid from
the general assets of the Company. Neither the Company nor the Plan
Administrator shall have any obligation to establish a trust or fund for the
payment of benefits under the Plan or to insure any of the benefits under the
Plan. None of the officers, members of the Board, or agents of the Company, any
Subsidiary or the Plan Administrator guarantees in any manner the payment of
benefits hereunder.
ARTICLE XIII.
DOCUMENT
This document shall constitute both the plan document for the Plan and the
summary plan description as required by ERISA.
ARTICLE XIV.
PLAN INFORMATION


Plan Name:
Keurig Dr Pepper Inc. Severance Pay Plan for Executives
Plan Sponsor:
Keurig Dr Pepper Inc. 5301 Legacy Drive Plano, Texas 75024
Plan Administrator:
Administrative Committee Keurig Dr Pepper Inc. 5301 Legacy Drive Plano, Texas
75024





KDP Severance Pay Plan for Executives & SPD    -14-





--------------------------------------------------------------------------------




Agent for Legal Process:
Administrative Committee
Keurig Dr Pepper Inc.
5301 Legacy Drive
Plano, Texas 75024
Employer Name:
Keurig Dr Pepper Inc.
5301 Legacy Drive
Plano, Texas 75024
Employer Identification Number:
_______________
Funding:
The Plan is self-funded.
Plan Number:
5__
Plan Year:
January 1 through December 31
Type of Plan:
The Plan is a severance pay arrangement within the meaning of ERISA Section
3(2)(B)(i). The Plan is intended to be and shall be administered and maintained
as an unfunded “welfare plan” under ERISA Section 3(1).
Type of Administration:
The Plan is administered by the Plan Administrator.




ARTICLE XV.
STATEMENT OF ERISA RIGHTS


As a participant in the Plan you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan Participants shall be entitled to:
Receive Information About Your Plan and Benefits
Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as work sites and union halls, all documents governing
the Plan, including insurance contracts and collective bargaining agreements,
and a copy of the latest annual report (Form 5500 Series) filed by the Plan with
the U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including insurance contracts and
collective bargaining agreements, and copies of the latest annual report (Form
5500 Series) and updated summary plan description. The Plan Administrator may
make a reasonable charge for the copies.
Receive a summary of the Plan’s annual financial report. The Plan Administrator
is required by law to furnish each Participant with a copy of the summary annual
report.


KDP Severance Pay Plan for Executives & SPD    -15-





--------------------------------------------------------------------------------




Prudent Actions by Plan Fiduciaries
In addition to creating rights for Plan Participants ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan Participants and
beneficiaries. No one, including your employer, your union, or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a welfare benefit or exercising your rights under ERISA.
Enforce Your Rights
If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules. Under ERISA, there are steps you can take to enforce the
above rights. For instance, if you request a copy of Plan documents or the
latest annual report from the Plan and do not receive them within thirty (30)
days, you may file suit in a Federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Plan Administrator. If you have a claim for
benefits which is denied or ignored, in whole or in part, you may file suit in a
state or Federal court after exhausting the claims procedures detailed in
Article XI of the Plan. If it should happen that Plan fiduciaries misuse the
Plan’s money, or if you are discriminated against for asserting your rights, you
may seek assistance from the U.S. Department of Labor, or you may file suit in a
Federal court. The court will decide who should pay court costs and legal fees.
If you are successful the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds your claim is frivolous.
Assistance With Your Questions
If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.
ARTICLE XVI.
RELEASE OF CLAIMS
As an express condition of eligibility for Severance Benefits, the Participant
is required to sign and return a Release to receive the Severance Benefits
available under this Plan. No Severance Benefits will begin or be paid until the
execution and return of the Release by the Participant to the Plan Administrator
and the expiration of seven days thereafter during which the Participant does
not revoke the Release. If a Participant does not timely execute the Release or
revokes the Release,


KDP Severance Pay Plan for Executives & SPD    -16-





--------------------------------------------------------------------------------




the Participant’s eligibility for Severance Benefits under this Plan shall be
forfeited and no Severance Benefits shall be payable to such Participant.
ARTICLE XVII.
MAXIMUM PAYMENTS
The Severance Benefits are the maximum pay and benefits available by the Company
in the event of an Involuntary Termination.


KEURIG DR PEPPER INC.


By:        
    Mary Beth DeNooyer
Chief Human Resources Officer


KDP Severance Pay Plan for Executives & SPD    -17-



